On Motion for Rehearing.
HAWKINS, J.
Because of appellant’s insistence that the evidence does not conform to the demands of the law where the state relies' on circumstantial evidence, we have again carefully examined the statement of facts. No doubt arises in our mind as to the sufficiency of the proof. The circumstances testified to were ample to justify the jury in finding that appellant was a principal with his companions in possessing whisky for the purpose of sale. It was the province of the jury to determine the truth of appellant’s testimony; that they gave no credence to it is not surprising in view of the evidence presented by the state.
The motion for rehearing is overruled.